Exhibit 99.1 Wednesday, July 29, HomeTown Bankshares Corporation Reports Strong Growth & Solid Operating Performance Net Income up 4% Over 201 4 ● Solid Operating Performance o Net Income of $863,000 for second quarter, up 4% from second quarter 2014 o EPS on a fully diluted basis of $0.16 for the second quarter of 2015 and $0.30 YTD vs. $0.15 and $0.30, respectively, in 2014 o YTD Earnings of $1.64 million vs. $1.64 million in 2014 o Second quarter revenue of $5.1 million, up 6% or $277,000 over first quarter 2015 and 8% over 2014 o YTD revenue of $9.8 million, up $739,000 or 8% increase over 2014 o Noninterest Income up 30% over prior quarter and year to date 47% over prior year ● Continued Strong Loan and Deposit Growth o Loans of $354 Million at June 30, 2015 ■ Up $22.3 million or 7% for the first half of 2015, and ■ Up $36.1 million or 11% since June 30, 2014 o Core Deposits of $332 Million at June 30, 2015 ■ Increased $18.8 million or 6% for the first half of 2015 ■ Increased $36.1 million or 12% since June 30, 2014 ● Credit Quality Remains Strong o YTD net charge-offs of $18,800 dropped to .01% of average total loans compared to .20% of average total loans for 2014 o Non-performing assets were 1.62% of total assets at June 30, 2015 vs. 2.36% at June 30, 2014 o Nonaccrual loans decreased to .11% of total loans at June 30, 2015 from .77% of total loans at June 30, 2014 o Past due accruing loans remained low at 0.38% of total loans at June 30, 2015 vs. 0.16% at June 30, 2014 ● Well Capitalized with Solid Capital Ratios o Common Equity Tier 1 Capital amounted to 11.1% at June 30, 2015 o Total Risk-Based Capital amounted to 11.9% at June 30, 2015 o Tier 1 Risk-Based Capital amounted to 11.1% at June 30, 2015 o Tier 1 Leverage Ratio amounted to 9.9% at June 30, 2015 Ratios are for wholly-owned subsidiary HomeTown Bank News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, 540-278-1705 Charles W. Maness, Jr. Executive Vice President and CFO, 540-278-1702 HomeTown Bankshares Reports Strong Growth & Solid Operating Performance for Second Quarter Net Income up 4% over 201 4 ROANOKE, Va., July 29, 2015 - HomeTown Bankshares Corporation (the "Company"), the parent company of HomeTown Bank, reported earnings of $863,000 for the second quarter ended June 30, 2015, a 4% increase over the $833,000 in net income reported for the comparative period in 2014. Net Income for the first six months of 2015 was $1.64 million vs. $1.64 million for the first six months of 2014. Earnings per share on a fully diluted basis were $0.16 for the second quarter of 2015 and $0.30 per share for the six months ended June 30, 2015 vs. $0.15 and $0.30 per share, respectively, for similar periods in 2014. “Second quarter results continue to reflect strong balance sheet growth in both loans and core deposits, resulting in a solid increase in revenues and net income for the first half of 2015, “ said President and CEO Susan Still. “We continued to realize double-digit growth in new business during the first half of 2015, and we remain very optimistic about our future growth in market share and profitability while meeting the financial needs of our customers.” Revenue Total core revenue for the second quarter was 11% higher than 2014. Total core revenue for the six months ended June 30, 2015 was $9.8 million, up $807,000 or 9% over 2014, which included $5.1 million in revenues realized during the second quarter of 2015, up 7% or $317,000 over the $4.7 million realized in the first quarter of 2015. Higher revenues reflected increases in both net interest income and non-interest income and exclude gains on sales of investments. Growth in commercial lines and loans, commercial real estate loans, personal lines and loans, as well as in non-interest income from treasury and merchant services, title insurance, mortgage and brokerage services contributed to the increase in total revenue. Net Interest Income Net interest income in the second quarter 2015 increased $90,000 to $3.8 million from the first quarter of 2015 with a $164,000 increase from $3.6 million earned for the comparative 2014 second quarter. Higher loan volume offset margin compression that included a 6 basis point decline in the net interest margin during the second quarter of 2015 and a YTD drop of 10 basis points from 3.92% for the first six months of 2014 to. 3.82% at June 30, 2015. 2 | Page Noninterest Income Noninterest income increased 37% to $695,000 in the second quarter 2015 while noninterest income of $1.2 million was realized for the first half of 2015, up 47% from $839,000 realized for the second half of 2014. The primary increase for 2015 was continued growth in mortgage income, service charges from the strong increase in new deposit relationships, ATM and interchange income, title insurance, brokerage and merchant income. Noninterest Expense Noninterest expense increased $113,000 in the second quarter 2015 from the prior quarter due to higher revenue-based incentive, annual merit increases and the impact of an additional day during the quarter. Noninterest expense increased during the first half of 2015 over the six months ended June 30, 2014 compared to 2014 due primarily to costs associated with a new branch in Salem, VA that opened in the 3rd quarter of 2014 as well as increased revenue based compensation for higher mortgage volume. Loans Total loans were $354 million at June 30, 2015, up $22.4 million or 14% on an annualized basis for the first half of 2015 and up $36.1 million or 11% over the prior year ended June 30, 2014. Loan growth was driven by commercial real estate, commercial and industrial lines and term loans as well as consumer lines and loans. Deposits Total core deposits were up $18.8 million or 12% on an annualized basis for the first half of 2015 while core deposit growth was up $36.1 million or 12% over June 30, 2014. Strong core deposit growth was achieved again in 2015 by strong growth in commercial and consumer banking relationships. Capital Capital levels remained strong in the second quarter, with total stockholders’ equity increasing $3.1 million through June 30, 2015 over the previous year. HomeTown Bank Common equity tier 1 capital, Total risk-based capital, Tier 1 risk-based capital and Tier 1 leverage ratios were 11.1%, 11.9%, 11.1% and 9.9%, respectively.All ratios continue to exceed the current regulatory standards for well-capitalized institutions. Book value per common share increased to $9.41 at June 30, 2015, up from $8.60 at June 30, 2014 and $7.93 at June 30, 2013. Credit Quality Credit quality continued to improve during the second half of 2015 and remains strong. Non-performing assets improved to 1.62% at June 30, 2015 vs. 2.36% of total assets at June 30, 2014. Non-performing assets, including restructured loans, were also down from 3.83% of total assets at June 30, 2014 to 3.08% at June 30, 2015. Net charge-offs dropped to historical lows during the second quarter. Net Loan Charge-Offs Net loan charge-offs were $18,800, or 0.01% for the first six months ended June 30, 2015 compared to .20% through June 30, 2014. 3|Page Nonperforming Assets Non-performing assets, excluding performing restructured loans, improved $2.6 million and amounted to 1.62% of total assets at June 30, 2015 vs. 2.36% at June 30, 2014. Foreclosed assets improved as well by $522,000 during the second quarter to $6.9 million at June 30, 2015 from $7.4 million at June 30, 2014. Past Due and Nonaccrual Loans Total past due and non-accrual loans also improved, dropping to .49% of total loans at June 30, 2015 from 0.93% of total loans at June 30, 2014. Past due accruing loans amounted to 0.38% of total loans at June 30, 2015 vs. 0.16% in 2014 while nonaccruals improved to .11% of total loans during the second quarter of 2015 from .77% of total loans at June 30, 2014. Allowance for Loan Losses The allowance for loan losses totaled $3.3 million at June 30, 2015 compared to $3.6 million at June 30, 2014. Provisions for credit losses were $-0- for the first half of 2015 vs. $202,000 for the first half of 2014 due to the continued improvement and strong loan quality maintained during the first half of 2015. * * * Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, and competition, changes in the stock and bond markets and technology. The Company does not update any forward-look ing statements that it may make. (See Attached Financial Statements for quarter ending June 30, 2015) 4| Page HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets June 30. 2015; December 31, 2014; and June 30, 2014 June 30 , December 31 June 30 In Thousands 5 Assets (Unaudited) (Unaudited) Cash and due from banks $ 15,063 $ 13,795 $ Federal funds sold 797 649 495 Securities available for sale, at fair value 48,931 54,603 56,022 Restricted equity securities, at cost 2,695 2,476 2,718 Loans held for sale 382 162 Total loans Allowance for loan losses ) ) ) Net loans 350,762 328,347 314,352 Property and equipment, net 14,792 14,900 12,799 Other real estate owned 6,986 7,394 Other assets Total assets $ 449,346 $ 428,209 $ 417,361 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 53,730 $ 51,226 $ 43,300 Interest-bearing 323,487 311,369 305,133 Total deposits 377,217 362,595 348,433 Other borrowings 552 422 573 Federal Home Loan Bank borrowings 25,750 20,000 26,000 Other liabilities Total liabilities Stockholders’ Equity: Preferred stock 13,293 13,293 13,293 Common stock 16,438 16,438 Surplus 15,335 15,310 Retained deficit ) ) ) Accumulated other comprehensive income 260 455 176 Total HomeTown Bankshares Corporation stockholders’ equity 44,317 Noncontrolling interest in consolidated subsidiary 360 - - Total stockholders’ equity 44,677 Total liabilities and stockholders’ equity $ 449,346 $ 428,209 $ 417,361 5 | Page HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three and Six Months Ended June 30 , 201 5 and 201 4 Fo r the Three Months For the Six Months Ended June 30 , Ended June 30 , In Thousands, Except Share and Per Share Data 5 4 5 4 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 4,047 $ 3,774 $ 7,946 $ 7,469 Taxable investment securities 176 267 382 530 Nontaxable investment securities 100 93 203 187 Other interest income 44 42 86 83 Total interest income 8,617 8,269 Interest expense: Deposits 465 442 913 882 Other borrowed funds 102 98 194 192 Total interest expense 567 540 1,107 1,074 Net interest income 3,800 3,636 7,510 7,195 Provision for loan losses - - Net interest income after provision for loan losses 3,800 3,504 6,993 Noninterest income: Service charges on deposit accounts 124 117 234 208 ATM and interchange income 146 109 268 203 Mortgage loan brokerage fees 258 17 378 47 Gains on sales of investment securities - 108 40 108 Other income 167 155 310 273 Total noninterest income 695 506 1,230 839 Noninterest expense: Salaries and employee benefits 1,619 1,381 3,160 2,793 Occupancy and equipment expense 439 364 884 730 Advertising and marketing expense 167 132 409 235 Professional fees 111 114 223 187 (Gains), losses on sales, writedowns of other real estate owned, net - - - (5 ) Other real estate owned expense 40 59 70 123 Other expense 1,585 1,391 Total noninterest expense 3,222 2,797 6,331 5,454 Net income before income taxes 1,273 1,213 2,409 2,378 Income tax expense 381 380 727 742 Net income 892 833 1,682 1,636 Less net income attributable to non-controlling interest 29 - 43 - Net income attributable to HomeTown Bankshares Corporation 863 833 1,639 1,636 Effective dividends on preferred stock 210 210 420 420 Net income available to common stockholders $ $ 623 $ $ 1,216 Basic earnings per common share $ $ 0.19 $ $ 0.37 Diluted earnings per common share $ $ 0.15 $ $ 0.30 Weighted average common shares outstanding 3,287,567 3,282,129 Diluted average common shares outstanding 5,527,567 5,522,129 6| Page HomeTown Bankshares Corporation Three Three Six Six Financial Highlights Months Months Months Months In Thousands, Except Share and Per Share Data Ended Ended Ended Ended Jun 30 Jun 30 Jun 30 Jun 30 5 4 5 4 PER SHARE INFORMATION ( ( Unaudited)) (Unaudited) (Unaudited) (Unaudited) Book value $ 9.41 $ $ $ Earnings per share, basic $ 0.20 $ $ $ Earnings per share, diluted $ PROFITABILITY Return on average assets % Return on average shareholders' equity % Net interest margin % Efficiency % BALANCE SHEET RATIOS Total loans to deposits % Securities to total assets % Tier 1 leverage ratio BANK ONLY % ASSET QUALITY Nonperforming assets to total assets % Nonperforming assets, including restructured loans, to total assets % Net charge-offs to average loans (annualized) % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ Other real estate owned 6,872 Total nonperforming assets, excluding performing restructured loans 9,836 9,836 Restructured loans, performing in accordance with their modified terms Total nonperforming assets, including performing restructured loans $ Allowance for loan losses: (in thousands) Beginning balance $ Provision for loan losses - - Charge-offs ) Recoveries 1 1 14 35 Ending balance $ 7 | Page
